IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,055-02


                      EX PARTE JUAN MANUEL ALFARO, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-4319-14-H(1) IN THE 389TH DISTRICT COURT
                           FROM HIDALGO COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete because it contains no copies of the plea

documents in this case. Those documents are necessary to the resolution of Applicant’s claims.

       The district clerk shall either forward to this Court the plea documents, including any written
                                                                                                      2

plea agreement, admonishments, waivers, stipulations and judicial confession, and a transcript of the

plea proceedings if those proceeding were transcribed, or certify in writing that these documents are

not part of the record. The district clerk shall comply with this order within thirty days from the date

of this order.



Filed: September 29, 2021
Do not publish